Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a strong construction”, but this language is relative. Applicant’s specification does not define what is meant by “a strong construction”, and a person of ordinary skill would not be able to ascertain the scope of the phrase “a strong construction”. In the interest of compact prosecution, “a strong construction” will be interpreted as “a construction”.
Claim 1 recites “a liquid (2)”, but then refers to “a low compressibility liquid”, which, as best understood, is in the same location as “a liquid (2)”. This language refers to the same structure in two separate ways which have differing scope, leading to indefiniteness. Furthermore, "low compressibility liquid" in claim 1 is a relative phrase which renders the claim indefinite.  The phrase "low compressibility liquid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of 
Claim 1 includes the phrase “the glazing unit provides abrasion resistance of a surface in order mineral glass do not tarnish during cleaning to dispose microorganism from an external surface of an underwater object’s windows” but the language appears to be saying that the glazing unit itself provides abrasion resistance of a surface of the mineral glass, which is on the glazing unit. It is not clear if the abrasion resistance originates from the glazing unit, or the surface of the mineral glass. In addition, the phrase “do not tarnish” is grammatically incorrect, such that it is not clear if the claim is specifying a mineral glass which does not tarnish during cleaning, or which has been cleaned but has not yet tarnished. It is noted that these two interpretations are structurally different (i.e., one implies a cleaned surface, and the other may or may not have been cleaned). In the interest of compact prosecution, the phrase will be interpreted as reciting mineral glass which is capable of being cleaned without tarnishing.
Claim 1 includes the acronym “MES” which is not defined by the present specification. In addition the acronym “MES” is not known in the art of calculating strength for glass panes. In the interest of compact prosecution, “MES” will be interpreted as a calculation method.
Claim 1 includes the phrase “transfer load causing by different pressure,” but it is not clear if the load is caused by different pressures, or if the transfer of the load causes different pressures. In the interest of compact prosecution, the phrase will be interpreted as reciting a load which causes different pressures.
Claim 1 includes the term “work” but it is not clear what is conducting the “work” and on what structure. Furthermore, it is not clear if “work” is being done, or if the term “work” should be interpreted as “to function”. In the interest of compact prosecution, the term will be interpreted as 
Claim 1 includes the phrase “the glass pane forces”, which lacks antecedent basis. In the interest of compact prosecution, the claim will be interpreted as comprising glass pane forces.
Claim 1 includes the phrase “wherein applied on an outer surface of the glass pane forces cause stresses” but this phrase is indecipherable. It is not clear if the stresses are being caused in the glass pane or elsewhere. In the interest of compact prosecution, the phrase will be interpreted as reciting “wherein when a uniform load is applied to an outer surface of the glass pane, stresses are produced”.
Claims 2 and 4-6 are rejected due to dependence on indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraetzig (DE102012102206A1). Kraetzig is interpreted from an accompanying English machine translation.
With regards to claim 1, Kraetzig discloses a bulletproof glass construction comprising two or more sheets of glass (i.e., a glazing unit comprising panes of glass, see Fig. 1 and para. [0004] and [0007]-[0008]), wherein the sheets of glass are placed in a circumferential flange (i.e., clamp, see Fig. 1 and para. [0017]), a set of partial frames within the circumferential clamp are provided to space the glass sheets from each other (i.e., circumferential spacers are in between and on the borders of the glass sheets, the circumferential spacers being clamped by the circumferential clamp, see Fig. 1 and 
Claim 1 further specifies that the glazing unit has an abrasion resistance such that the panes of mineral glass is not tarnished during cleaning and disposal of microorganisms from an external surface thereof. It is noted that this language is quite broad, in that it does not specify the method of cleaning. The structure of Kraetzig meets this limitation at least since non-abrasive cleaning and disposal methods exist. Such a method would prevent tarnishing due to abrasion by virtue of the fact that no abrasion can occur by nature of the cleaning method.

Claim 1 requires the glazing unit to be capable of transferring load via differential pressure. It is noted that any material can transfer at least some load via a pressure change.
Claim 1 requires the mineral glass to not deform an outside view. This limitation is rather broad in that it does not state where the view is occurring. The view need not be through the mineral glass. A person looking at the mineral glass from the outside would be able to see that the mineral glass exists.
Claim 1 requires the structure to be capable of uniformly loading an entire surface form a higher pressure side. Claim 1 requires the glass to be capable of experiencing stress during load. Claim 1 further requires the liquid to uniformly distribute the caused load. It is noted that this language is rather broad since it does not specify how the load is applied, other than through pressure on a high pressure side. It is noted that this limitation could be met for any structure if the load is applied appropriately. The language technically includes pressure applied via a load-balancing pressurizing system. The claimed function can occur due to the unspecified method of applying pressure, and not the structure of the claimed invention.
In the interest of compact prosecution, it is noted that the amended claim language further specifies functionality which necessarily flows from the previously claimed structural elements. Therefore, it is not seen how the newly introduced claim language further defines over the structure disclosed in Kraetzig.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetzig as applied to claim 1 above. 
With regards to claim 2, Kraetzig teaches a bulletproof glass construction according to claim 1 above (see above discussion). Although Kraetzig does not explicitly state that the thickness of the liquid layer is equal to the thickness of the panes of mineral glass, Kraetzig teaches that the spacing thickness should be selected such that it is just greater than the length of a projectile to be mitigated (see para. [0007]-[0008]). It is clear from the disclosure of Kraetzig that a given layer of material is most suitable for absorbing the damage caused by a particular projectile when its thickness is greater than the length of the projectile (see para. [0007]-[0008]). However, increasing the thickness of a given layer leads to an increase in size and weight of the bulletproof glass construction (see para. [0005] and [0008]). Therefore, one of ordinary skill would have found it obvious to have optimized the thicknesses of the layers of Kraetzig, in order to achieve a desired construction size/weight for the mitigation of a projectile of a given length (see para. [0005] and [0007]-[0008]). One of ordinary skill would further tend towards equal thicknesses for the liquid layers and glass panes, as layers of equal length are expected to be equally suitable for the absorption of a projectile of a given length (i.e., since one of ordinary skill is interested in using the construction to stop a projectile of a given length, and the length of the projectile stopped corresponds to the layer thicknesses, one of ordinary in desiring a construction which stops a projectile of, for example, 10 mm, would desire glass and liquid sheets each having thicknesses of just 
With regards to claim 4, Kraetzig does not explicitly teach the selection of mineral glass for the spacers (see above discussion). However, Kraetzig does not particularly limit the material used for the spacers, and Kraetzig teaches that selection of the same materials for the various layers of the laminate is ideal, as this ensures that the coefficients of thermal expansion are the same, thereby preventing detachment of the materials of the laminate from each other (see para. [0003]-[0004]). Therefore, one of ordinary skill would have found it obvious to have selected the same glass as the glass sheets of Kraetzig for the spacer material (i.e., thereby selecting mineral glass for the spacer material), in order to ensure that the coefficient of thermal expansion is the same for each of the layers of material (i.e., the glass sheets and there spacers located therebetween), thereby preventing the spacers from expanding relative the glass sheets and causing the entire construction to crack or become delaminated (see para. [0003]-[0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraetzig as applied to claim 1 above, and in further view of Jackson, Jr. (US 5,315,952 A) and Stark et al (US 2016/0108659 Al).
With regards to claim 5, Kraetzig discloses a glass construction as applied to claim 1 above. Although Figure 1 of Kraetzig further depicts the presence of a material facing the edges of the layers of glass pane, it is not clear from Figure 1 of Kraetzig if the additional material is necessarily in the form of a flat seal. In addition, Kraetzig does not appear to teach dividing the layers of glass pane with a band of mineral glass.
Jackson, Jr. discloses a watertight view window for a ship comprising an edge seal joint in the form of gasket 40 which faces the edges of transparent sheets 18 (Jackson, Jr.: abstract; col. 1, lines 14-17 and 36-45; col. 4, lines 53-59; col. 5, lines 26-34; Fig. 10). The watertight view window is similar in 
Kraetzig and Jackson, Jr. do not appear to teach dividing layers of glass pane with a band of mineral glass.
Stark discloses a hermetic edge seal assembly for glass unit comprising a band of individual glass stand-off members 225 located between adjacent glass sheets 201 and 202, the band of individual glass stand-off members separating the glass sheets (Stark: Figs, la and 2d; para. [0082]). The stand-off members provide increased compression strength to the laminated glass assembly (Stark: para. [0082]). Stark notes that its type of glass unit is typically used in watercraft, such as boats, ships, and submarines (para. [0007]). Kraetzig, Jackson, Jr., and Stark are analogous art in that they are related to the same field of endeavor of window panel assemblies for watercraft. One of ordinary skill in the art would have found it obvious to have incorporated the band of stand-off members disclosed in Stark into the glass laminate of Kraetzig and Jackson, Jr., in order to provide improved compression strength (Stark: para. [0082]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kraetzig as applied to claim 1 above, and in further view of Jackson, Jr.
With regards to claim 5, Kraetzig discloses a glass construction as applied to claim 1 above. Although Figure 1 of Kraetzig further depicts the presence of a material facing the edges of the layers of glass pane, it is not clear from Figure 1 of Kraetzig if the additional material is necessarily in the form of a flat seal which enables the glass panes to freely slide relative to each other due to shaft deflections, wherein such movement would reduce the glass stress on its edges.
Jackson, Jr. discloses a watertight view window for a ship comprising an edge seal joint in the form of gasket 40 which faces the edges of transparent sheets 18 (Jackson, Jr.: abstract; col. 1, lines 14-17 and 36-45; col. 4, lines 53-59; col. 5, lines 26-34; Fig. 10). The watertight view window is similar in construction to the glass construction of Kraetzig (e.g., both structures include a plurality of laminated transparent sheets separated by material, the glass sheets being surrounded on their edges by an additional material, the glass sheets being bolted onto a substrate via a frame) (Kraetzig: Fig. 1; Jackson, Jr.: Fig. 10). The gasket of Jackson, Jr. enables the formation of a water-tight window panel seal suitable for use in vessels by the United States Coast Guard (Jackson, Jr.: col. 1, lines 36-45). Kraetzig and Jackson, Jr. are analogous art in that they are related to the same field of endeavor of glass laminates for underwater military applications. One of ordinary skill in the art would have found it obvious to have selected the edge seal of Jackson, Jr. for the unspecified edge material of Kraetzig, in order to provide improved leak resistance (Jackson, Jr.: col. 1, lines 36-45).
In addition, Jackson, Jr. discloses that the gasket enables the transparent panels to move relative to each other via thermal expansion (Jackson, Jr.: col. 10, lines 44-51). It is submitted that thermal expansion of glass would generate a shaft deflection, or in the very least, that the gasket of Jackson, Jr. is able to accommodate lateral movement by thermal expansion would suggest that the gasket would accommodate lateral movement generated by other means. In the interest of compact .

Response to Arguments
	Applicant’s amendments with regards to the claim objections have been considered and are found persuasive. The claim objections have been withdrawn.
The remainder of Applicant’s arguments have been considered but they are not found persuasive.
	Applicant’s amendment does not fully correct the issues raised under 35 U.S.C. 112(b) raised in the previous actions, and Applicant’s amendment further introduces new issues under 35 U.S.C. 112(b). Therefore, the grounds of rejection under 35 U.S.C. 112(b) are maintained.
	In the arguments with respect to the grounds of rejection under 35 U.S.C. 112(b), Applicant argues that mineral glass is a material with good optical characteristic and does not deform the outside view. Applicant further argues the invention has the ability to transfer load caused by differential pressure on both sides in a uniform manner. Applicant’s arguments mix a discussion of mineral glass and a discussion of properties of the claimed invention in addressing the grounds of rejection under 35 U.S.C. 112(b). The Examiner presumes these arguments seek to establish definiteness. However, “good optical characteristic” is a relative phrase, and Applicant’s explanation of the phrase “mineral glass” does provide a clear scope for the phrase.
	Applicant argues that Kraetzig teaches glue or bonding foils rather than a liquid of low compressibility. This argument is not found persuasive as the abstract and paragraph [0008] of Kraetzig clearly disclose a free space filled with liquid. The glue and bonding foils are directed to portions of the structure of Kraetzig not relied upon to meet the present claim. Applicant argues that Kraetzig does not expressly disclose a low-compressibility liquid, but this argument is not found persuasive. The Examiner 
	Applicant argues that Kraetzig is completely different in field and purpose from the claimed invention, and that there is no suggestion of use for underwater objects. Applicant argues that this is because the glass of Kraetzig must be tight and resistant to surface pressure of water. This argument is not found persuasive as Kraetzig discloses a glass laminate which is capable of containing a liquid. In order for the glass laminate of Kraetzig to be capable of containing a liquid, it must have an appropriate seal. That Kraetzig is completely unconcerned with forming a seal is a mischaracterization of the structural requirements of Kraetzig. Furthermore, that Kraetzig requires a bulletproof glass laminate means that Kraetzig is concerned with compressive stresses (i.e., such as those caused by bullets). That Kraetzig is concerned with the same properties and produces them with the same structural elements as Applicant’s invention suggests that it is both within Applicant’s field of endeavor and reasonably pertinent to Applicant’s disclosure.
Applicant argues that Kraetzig is not concerned with durability of the entire pane because the pressure is point-like. This argument is not found persuasive as the durability of the whole glass is affected by bullets, even if they only produce point-like pressure. It is also not clear what “point-like” means.
Applicant compares the Jackson reference to the claimed invention, but Applicant does not identify reversible error. Applicant summarizes alleged differences between the claimed invention, but Applicant does not state how these differences are relevant. It is not clear if Applicant is trying to argue latent advantages of the claimed invention, or, if instead, Applicant is arguing non-combinability.
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783